Case 8:19-cv-00827-JVS-DFM Document 41 Filed 08/05/19 Page 1 of 2 Page ID #:224


   1
       BROWN, NERI, SMITH & KHAN LLP
   2   Nathan M. Smith (SBN 255212)
   3   Nona Yegazarian (SB 316458)
       11601 Wilshire Blvd, Suite 2080
   4   Los Angeles, CA 90025
   5   T. 310.593.9890; F. 310.593.9980
       nate@bnsklaw.com; nona@bnsklaw.com
   6

   7   E. Michelle Drake (pro hac vice)
       Joseph C. Hashmall (pro hac vice)
   8   BERGER MONTAGUE PC
   9   43 SE Main Street, Suite 505
       Minneapolis, MN 55414
  10   T. 612.594.5999; F. 612.584.4470
  11   emdrake@bm.net; jhashmall@bm.net

  12   FINKELSTEIN, BLANKINSHIP,
  13   FREI-PEARSON & GARBER, LLP
       D. Greg Blankinship (pro hac vice)
  14   445 Hamilton Ave, Suite 605
  15   White Plains, NY 10601
       T. 914.298.3290
  16   gblankship@fbfglaw.com
  17
       Attorneys for Plaintiffs
  18

  19                       UNITED STATES DISTRICT COURT
  20
                          CENTRAL DISTRICT OF CALIFORNIA

  21                                            Case No. 8:19-cv-00827-JVS-DFM

  22    MICHAEL YOUNG, and DAN                  PLAINTIFFS’ L.R. 7-8 NOTICE OF
        DOLAR, individually and on behalf of    REQUEST TO CROSS-EXAMINE
  23    other similarly situated individuals,   TAYLOR SMITH

  24                                            Hearing Date: September 16, 2019
                            Plaintiffs,         Time: 1:30 PM
  25       v.                                   Location: Courtroom 10C, Santa Ana
                                                Judge: Hon. James V. Selna
  26
        MOPHIE, INC.,                           Deposition Date: August 22, 2019
  27                                            Time: 9:30 AM
                                                Location: Brown, Neri, Smith & Khan,
  28                        Defendant.          LLP
                                                Complaint served: May 8, 2019
                                                   -1-        Case No. 8:19-cv-00827-JVS-DFM

                                                         PLFS.’ REQ. TO CROSS-EXAMINE
Case 8:19-cv-00827-JVS-DFM Document 41 Filed 08/05/19 Page 2 of 2 Page ID #:225


   1
             PLEASE TAKE NOTICE, that pursuant to L.R. 7-8, Plaintiffs Michael Young
   2
       and Dan Dolar (“Plaintiffs”) hereby request to cross-examine Declarant Taylor
   3
       Smith, who is not beyond the subpoena power of the Court, in connection with the
   4
       Declaration filed by Smith in support of Defendant’s Motion to Dismiss (ECF No.
   5
       32). Plaintiffs specifically seek to cross-examine the Declarant by deposition,
   6
       noticed for August 22, 2019, beginning at 9:30 AM, at the offices of Brown, Neri,
   7
       Smith & Khan, LLP, 11601 Wilshire Blvd, Suite 2080, Los Angeles, CA 90025, with
   8
       the transcript to be lodged with the Court no later than five (5) days prior to the
   9
       hearing on Defendant’s Motion to Dismiss, set for September 16, 2019.
  10

  11
                                                     BERGER MONTAGUE PC
  12
       Dated: August 5, 2019                         By: /s/Joseph C. Hashmall
  13                                                 Joseph C. Hashmall (pro hac vice)
  14                                                 Attorneys for Plaintiffs
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                               -2-                Case No. 8:19-cv-00827-JVS-DFM

                                                           PLFS.’ REQ. TO CROSS-EXAMINE
